DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  DONARIUS JAVORIUS JOHNSON,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-931

                              [October 3, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 562012CF000778A.

   Donarius Javorius Johnson, Carrabelle, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and FORST, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.